Name: Commission Regulation (EEC) No 842/82 of 13 April 1982 amending Regulation (EEC) No 3635/81 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 98/8 Official Journal of the European Communities 14. 4. 82 COMMISSION REGULATION (EEC) No 842/82 of 13 April 1982 amending Regulation (EEC) No 3635/81 fixing the export refunds on wine between Community prices and world market prices in respect only of wine and musts used in the manu ­ facture of liqueur wines, since no such difference is recorded in respect of the other products used in the manufacture of the wines in question ; whereas, there ­ fore, Commission Regulation (EEC) No 3635/81 (*) should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 20 (4) thereof, Whereas liqueur wines are included among the products in respect of which refunds may be granted under Council Regulation (EEC) No 345/79 (3), as last amended by Regulation (EEC) No 2009/81 (4) ; whereas in the existing international trade situation there is promising scope for export of liqueur wines other than quality wines psr ; whereas an export refund should therefore be fixed for such products in respect of the same destinations as those laid down in the case of products already qualifying for a refund ; whereas the amount of the refund should be fixed in the light of the factors laid down in Article 2 of Regulation (EEC) No 345/79 ; whereas, when fixing the amount, however, account should be taken of the difference HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3635/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 359, 15 . 12 . 1981 , p . 1 (3) OJ No L 54, 5 . 3 . 1979 , p . 69 . M OJ No L 195, 18 . 7 . 1981 , p . 6 . 0 OJ No L 363, 18 . 12 . 1981 , p . 29 . 14. 4 . 82 Official Journal of the European Communities No L 98/9 ANNEX CCT heading No Description Amount of refund ECU/% vol/hl ex 20.07 A I B I a) 1 Bib) 1 Concentrated grape musts complying with the definition in point 5 of Annex II to Regulation (EEC) No 337/79 :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1-05 ex 22.05 C I C II White table wine, other than white table wine of types A II and A III of an actual alcoholic strength of not less than 9-5 % vol and not exceeding 1 5 % vol :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and those non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1-15 ex 22.05 C I C II Red or rosÃ © table wine , other than table wine of type R III and rosÃ © table wine from the Portugieser vine varieties of an actual alcoholic strength of not less than 9-5 % vol and not exceeding 1 5 % vol :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and those non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 1-15 Amount of refund ECU/hl ex 22.05 C I CII White table wine of types A II and A III (white table wine exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 5-50 ex 22.05 C III a) 2 C III b) 3 C IV a) 2 C IV b) 3 Liqueur wines other than quality wines psr :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria and Hungary 17-25